 tIn the Matter of GENERAL MOTORS CORPORATION, DETROIT` DIESELENGINE DIVISIONandINTERN AITONAL UNION, UNITED AUTOMOBILEWORKERS OF AMERICA, AFFILIATED WITH THE C. I.0 andMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL 6 (INDEPENDENT)Case No. R-0512-Decided April 30, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. T. H. McKeon,for the Board.Mr. H. M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr.Robert C. Carson,of Detroit, Mich., for the Company.Mr. Robert W: Kanter,of Detroit, Mich., for the U. A. W.Mr. Matthew Smith,of Detroit, Mich., for the M. E. S. A.,Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 6;1941, International Union, United Automobile Workersof America; affiliated with the C. I. 0., herein called the U. A. W., filedwith the Regional Director for the Seventh Region (Detroit, Michi-gan) a petition alleging that a question affecting -commerce had arisenconcerning the representation of employees of General Motors Cor-poration, Detroit Diesel Engine Division, herein called the Company,engaged in the manufacture of two-cycle diesel engines of one, three,four, and six cylinders, for use in trucks, buses, tractors, and boats, andalso injectors for engines and service parts for engines, at Detroit,Michigan, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 9, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an, appropriate hearing upon due notice. - On April8, 1941, the Company, the U. A. W., Mechanics Educational Society of31 N.L R. B,No.81517 i518DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, Local 6, herein called the M. E. S. A., and the RegionalDirector entered into a "Stipulation for Certification of Representa-tives Upon Consent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on April 16, 1941, under the direction and supervision of theRegional Director, among all production and maintenance employeesand mechanical employees of General Motors Corporation, DetroitDieselEngine Division, with certain exclusions as hereinafter setforth, to determine whether said employees desire to be representedby the U. A. W. or by the M. E. S. A., or by neither. On April 21,1941, the Regional Director issued and duly served upon the partieshis Election Report on the ballot.No objections to the conduct" ofthe ballot or to the Election Report have been filed by any of theparties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list______________________________________971Total ballots cast___________________________________________920Total ballots challenged_____________________________________2Total blank ballots_________________________________________0Total void ballots__________________________________________0Total valid votes cast_______________________________________Votes cast for Mechanics Educational Society of America,918Local 6 (Independent)____________________________________420Votescast for InternationalUnion, United Automobile Work-ers of America,affiliatedwith the C.I.O_________________ 471Votes castfor neither_______________________________________27Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, Detroit DieselEngine Division, Detroit, Michigan, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All production and maintenance employees and mechanicalemployees, excluding employees of sales, accounting, personnel andindustrial relations departments, superintendents and assistant super-intendents, general foremen, foremen and assistant foremen, and allother persons working in a supervisory capacity including those hav-ing the right to hire or discharge and those whose duties includerecommendations as to hiring or discharging (but not leaders), andthose employees whose work is of a confidential nature, time studymen, plant protection employees, all clerical employees, chief en-gineers and shift operating engineers in power plants, designing0 GENERAL MOTORS CORPORATION519(drawing board),production,estimating and planning engineers,experimental dynamometeroperators,experimental dynamometertest operators,experimental engine assemblers,draftsmen and de-tailers, physicists,chemists, metallurgists,artists, timekeepers, tech-nical school students,indentured apprentices,and thosetechnical orprofessional employees who are receiving training,constitute a unitappropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the National Labor Relations Act.3.InternationalUnion, UnitedAutomobile Workers of America,affiliatedwith the C.I.0., has beendesignatedand selected by amajority ofthe employees in the above unit as their representativefor the purposes of collectivebargaining,and is the exclusive repre-sentative of all the employees in said unitwithin themeaning ofSection 9(c) of theNational Labor Relations Act.'CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that -International Union, United Auto-mobileWorkers of America, affiliated with,the C. I. 0., has beendesignated and selected by a majority of all production,maintenance,and mechanical employees of General Motors Corporation,DetroitDiesel Engine Division,Detroit,Michigan,excluding employees ofsales, accounting, personnel and industrial relations departments,superintendents and assistant superintendents,general foremen, fore-men and assistant foremen, and all other persons working in a super-visory capacity including those having the right to hire or dischargeand those whose duties include recommendations as to hiring ordischarging(but not leaders),and those employees whose work isof a confidential nature, time study men,plant protection employees,all clerical employees,chief engineers and shift operating engineersin power plants,designing (drawing board),production, estimatingand planning engineers,experimental dynamometer operators, ex-perimentaldynamometertestoperators,experimental engine as-sembler's,draftsmen and detailers,physicists,chemists,metallurgists,artists, timekeepers,technical school students,indentured appren-tices, and those technical or professional employees who are receiv-ing training,as their representative for the purposes of collectivebargaining,and that pursuant to the provisions of Section 9 (a) oftheAct, InternationalUnion,UnitedAutomobileWorkers ofAmerica, affiliated with the C. I. 0., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to,rates of pay,wages, hours of employment; and other con-ditions of employment.